Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Russell Henrichs on 5/20/2022.
The application has been amended as follows: 
Claim 1, line 19, the word “elements” has been deleted and replaced with “segments”, such that the line now reads “…and the second laser beam pass through respective diffraction segments in the first DOE…” 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art neither teaches nor suggests, when the claim is taken as a whole, the claimed configuration of two laser sources each emitting at a first/second wavelength; two diffraction optical elements (DOEs) each tuned to the first/second wavelength and each having two or more diffraction segments, the segments each configured to diffract the second laser beam into a different number of beams depending on which diffraction segment the laser beam passes through;  wherein the first DOE and the second DOE are coupled together, wherein the first DOE and the second DOE are configured to move together such that the first laser beam and the second laser beam pass through respective diffraction segments in the first DOE and the second DOE that will split the first laser beam and the second laser beam into a same number of respective beams; first and second beam splitters; a lens; a cable; a light source the emits an illumination beam onto the lens and the first and second beam splitters; wherein the lens focuses the diffracted laser beams and the illumination into the cable.
The examiner considers the prior art identified in the Non-Final rejection to be the closest prior art to applicant’s claimed invention.  The closest prior art fails to teach or render obvious the claimed invention.   Specifically, it is noted that Koschmieder and Mordount both teach that it is commonly known to mount DOEs on linearly translatable/slidable mechanisms.  However, the prior art fails to teach or suggest two DOEs coupled together that move together “such that the first laser beam and the second laser beam pass through respective diffraction segments in the first DOE and the second DOE that will split the first laser beam and the second laser beam into a same number of respective beams”.  Therefore, the prior art of record, taken individually or in combination does not reasonably teach or render obvious the claimed configuration/arrangement.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynsey C Eiseman whose telephone number is (571)270-7035. The examiner can normally be reached M-F 8:30 to 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792